


110 HR 2413 IH: To amend the Immigration and Nationality Act to provide

U.S. House of Representatives
2007-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2413
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2007
			Mr. Daniel E. Lungren of
			 California introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committees on
			 Homeland Security and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for an increase in border patrol agents and other immigration enforcement
		  activities, for a temporary agricultural worker program, and for a program to
		  adjust the status of certain qualified long-term residents.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Border Security and Immigration Reform Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Increase in immigration enforcement
				activities.
					Sec. 3. Employment eligibility verification.
					Sec. 4. Expedited removal.
					Sec. 5. Nonimmigrant seasonal agricultural program.
					Sec. 6. Lawful status for certain long-term resident
				aliens.
				
			2.Increase in
			 immigration enforcement activities
			(a)Increase in
			 full-time, active-duty border patrol agentsIn each of the fiscal years 2008 and 2009,
			 the Secretary of Homeland Security shall, subject to the availability of
			 appropriations for such purpose, increase by not less than 3,000 the number of
			 positions for full-time, active-duty Border Patrol agents within the Department
			 of Homeland Security above the number of such positions for which funds were
			 allotted for the preceding fiscal year.
			(b)Increase in
			 personnel for workplace enforcementIn each of the fiscal years
			 2008 and 2009, the Secretary of Homeland Security shall, subject to the
			 availability of appropriations for such purpose, increase by not less than 500
			 the number of positions for full-time personnel within the Department of
			 Homeland Security whose duties directly relate to enforcement of the
			 immigration laws in the workplace above the number of such positions for which
			 funds were allotted for the preceding fiscal year.
			(c)Semi-annual
			 reports on use of enforcement authorityThe Secretary of Homeland Security shall
			 submit to the Judiciary Committees of the House of Representatives and of the
			 Senate a report every 6 months on the Secretary’s use of authority to enforce
			 the prohibitions against unlawful employment, including the number of cases in
			 which fines or other penalties are sought under section 274A of the Immigration
			 and Nationality Act (8 U.S.C. 1324a) and the number of such cases in which any
			 such fine or other penalty was obtained.
			3.Employment
			 eligibility verification
			(a)Employment
			 eligibility verification system
				(1)In
			 generalSubsection (b) of section 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended by adding at the end the
			 following:
					
						(7)Employment
				eligibility verification system
							(A)In
				generalThe Secretary of Homeland Security shall establish and
				administer a verification system through which the Secretary (or a designee of
				the Secretary, which may be a nongovernmental entity)—
								(i)responds to
				inquiries made by persons at any time through a toll-free electronic media
				concerning an individual’s identity and whether the individual is authorized to
				be employed; and
								(ii)maintains records
				of the inquiries that were made, of verifications provided (or not provided),
				and of the codes provided to inquirers as evidence of their compliance with
				their obligations under this section.
								(B)Initial
				responseThe verification system shall provide verification or a
				tentative nonverification of an individual’s identity and employment
				eligibility within 3 working days of the initial inquiry. If providing
				verification or tentative nonverification, the verification system shall
				provide an appropriate code indicating such verification or such
				nonverification.
							(C)Secondary
				verification process in case of tentative nonverificationIn
				cases of tentative nonverification, the Secretary shall specify, in
				consultation with the Commissioner of Social Security, an available secondary
				verification process to confirm the validity of information provided and to
				provide a final verification or nonverification within 10 working days after
				the date of the tentative nonverification. When final verification or
				nonverification is provided, the verification system shall provide an
				appropriate code indicating such verification or nonverification.
							(D)Design and
				operation of systemThe verification system shall be designed and
				operated—
								(i)to
				maximize its reliability and ease of use by persons and other entities
				consistent with insulating and protecting the privacy and security of the
				underlying information;
								(ii)to respond to all
				inquiries made by such persons and entities on whether individuals are
				authorized to be employed and to register all times when such inquiries are not
				received;
								(iii)with appropriate
				administrative, technical, and physical safeguards to prevent unauthorized
				disclosure of personal information; and
								(iv)to have
				reasonable safeguards against the system’s resulting in unlawful discriminatory
				practices based on national origin or citizenship status, including—
									(I)the selective or
				unauthorized use of the system to verify eligibility;
									(II)the use of the
				system prior to an offer of employment; or
									(III)the exclusion of
				certain individuals from consideration for employment as a result of a
				perceived likelihood that additional verification will be required, beyond what
				is required for most job applicants.
									(E)Responsibilities
				of the commissioner of social securityAs part of the
				verification system, the Commissioner of Social Security, in consultation with
				the Secretary of Homeland Security (and any designee of the Secretary selected
				to establish and administer the verification system), shall establish a
				reliable, secure method, which, within the time periods specified under
				subparagraphs (B) and (C), compares the name and social security account number
				provided in an inquiry against such information maintained by the Commissioner
				in order to validate (or not validate) the information provided regarding an
				individual whose identity and employment eligibility must be confirmed, the
				correspondence of the name and number, and whether the individual has presented
				a social security account number that is not valid for employment. The
				Commissioner shall not disclose or release social security information (other
				than such verification or nonverification) except as provided for in this
				section or section 205(c)(2)(I) of the Social Security Act.
							(F)Responsibilities
				of the secretary of homeland security(i)As part of the
				verification system, the Secretary of Homeland Security (in consultation with
				any designee of the Secretary selected to establish and administer the
				verification system), shall establish a reliable, secure method, which, within
				the time periods specified under subparagraphs (B) and (C), compares the name
				and alien identification or authorization number which are provided in an
				inquiry against such information maintained by the Secretary in order to
				validate (or not validate) the information provided, the correspondence of the
				name and number, and whether the alien is authorized to be employed in the
				United States.
								(ii)When a single employer has
				submitted to the verification system pursuant to subparagraph (A) the identical
				social security account number in more than one instance, or when multiple
				employers have submitted to the verification system pursuant to such paragraph
				the identical social security account number, in a manner which indicates the
				possible fraudulent use of that number, the Secretary of Homeland Security
				shall conduct an investigation, within the time periods specified in
				subparagraphs (B) and (C), in order to ensure that no fraudulent use of a
				social security account number has taken place. If the Secretary has selected a
				designee to establish and administer the verification system, the designee
				shall notify the Secretary when a single employer has submitted to the
				verification system pursuant to subparagraph (A) the identical social security
				account number in more than one instance, or when multiple employers have
				submitted to the verification system pursuant to such paragraph the identical
				social security account number, in a manner which indicates the possible
				fraudulent use of that number. The designee shall also provide the Secretary
				with all pertinent information, including the name and address of the employer
				or employers who submitted the relevant social security account number, the
				relevant social security account number submitted by the employer or employers,
				and the relevant name and date of birth of the employee submitted by the
				employer or employers.
								(G)Updating
				informationThe Commissioner of Social Security and the Secretary
				of Homeland Security shall update their information in a manner that promotes
				the maximum accuracy and shall provide a process for the prompt correction of
				erroneous information, including instances in which it is brought to their
				attention in the secondary verification process described in subparagraph
				(C).
							(H)Limitation on use
				of the verification system and any related systems
								(i)In
				generalNotwithstanding any other provision of law, nothing in
				this paragraph shall be construed to permit or allow any department, bureau, or
				other agency of the United States Government to utilize any information,
				database, or other records assembled under this paragraph for any other purpose
				other than as provided for.
								(ii)No national
				identification cardNothing in this paragraph shall be construed
				to authorize, directly or indirectly, the issuance or use of national
				identification cards or the establishment of a national identification
				card.
								(I)Federal tort
				claims actIf an individual alleges that the individual would not
				have been dismissed from a job but for an error of the verification mechanism,
				the individual may seek compensation only through the mechanism of the Federal
				Tort Claims Act, and injunctive relief to correct such error. No class action
				may be brought under this subparagraph.
							(J)Protection from
				liability for actions taken on the basis of informationNo person
				or entity shall be civilly or criminally liable for any action taken in good
				faith reliance on information provided through the employment eligibility
				verification mechanism established under this
				paragraph.
							.
				(2)Repeal of
			 provision relating to evaluations and changes in employment
			 verificationSubsection (d) of such section is repealed.
				(b)Employment
			 eligibility verification processSuch section is further
			 amended—
				(1)in subsection
			 (a)(3), by designating the sentence beginning with A person as a
			 subparagraph (A) with the heading In general.— , and by adding at the end
			 the following:
					
						(B)Failure to seek
				and obtain verificationIn the case of a person or entity in the
				United States that hires, or continues to employ, an individual, or recruits or
				refers an individual for employment, the following requirements apply:
							(i)Failure to seek
				verification
								(I)In
				generalIf the person or entity has not made an inquiry, under
				the mechanism established under subsection (b)(7), seeking verification of the
				identity and work eligibility of the individual, by not later than the end of 3
				working days (as specified by the Secretary of Homeland Security) after the
				date of the hiring, the date specified in subsection (b)(8)(B) for previously
				hired individuals, or before the recruiting or referring commences, the defense
				under subparagraph (A) shall not be considered to apply with respect to any
				employment, except as provided in subclause (II).
								(II)Special rule
				for failure of verification mechanismIf such a person or entity
				in good faith attempts to make an inquiry in order to qualify for the defense
				under subparagraph (A) and the verification mechanism has registered that not
				all inquiries were responded to during the relevant time, the person or entity
				can make an inquiry until the end of the first subsequent working day in which
				the verification mechanism registers no nonresponses and qualify for such
				defense.
								(ii)Failure to
				obtain verificationIf the person or entity has made the inquiry
				described in clause (i)(I) but has not received an appropriate verification of
				such identity and work eligibility under such mechanism within the time period
				specified under subsection (b)(7)(B) after the time the verification inquiry
				was received, the defense under subparagraph (A) shall not be considered to
				apply with respect to any employment after the end of such time
				period.
							;
				(2)by amending
			 subparagraph (A) of subsection (b)(1) to read as follows:
					
						(A)In
				generalThe person or entity must attest, under penalty of
				perjury and on a form designated or established by the Secretary of Homeland
				Security by regulation, that it has verified that the individual is not an
				unauthorized alien—
							(i)by
				obtaining from the individual the individual’s social security account number
				and recording the number on the form (if the individual claims to have been
				issued such a number), and, if the individual does not attest to United States
				citizenship under paragraph (2), obtaining such identification or authorization
				number established by the Department of Homeland Security for the alien as the
				Secretary of Homeland Security may specify, and recording such number on the
				form; and
							(ii)(I)by examining a document
				described in subparagraph (B); or
								(II)by examining a document described in
				subparagraph (C) and a document described in subparagraph (D).
								A
				person or entity has complied with the requirement of this paragraph with
				respect to examination of a document if the document reasonably appears on its
				face to be genuine, reasonably appears to pertain to the individual whose
				identity and work eligibility is being verified, and, if the document bears an
				expiration date, that expiration date has not elapsed. If an individual
				provides a document (or combination of documents) that reasonably appears on
				its face to be genuine, reasonably appears to pertain to the individual whose
				identity and work eligibility is being verified, and is sufficient to meet the
				first sentence of this paragraph, nothing in this paragraph shall be construed
				as requiring the person or entity to solicit the production of any other
				document or as requiring the individual to produce another
				document.;
				(3)in
			 subsection (b)(1)(D)—
					(A)in clause (i), by
			 striking or such other personal identification information relating to
			 the individual as the Attorney General finds, by regulation, sufficient for
			 purposes of this section; and
					(B)in clause (ii), by
			 inserting before the period and that contains a photograph of the
			 individual;
					(4)in
			 subsection (b)(2), by adding at the end the following: The individual
			 must also provide that individual’s social security account number (if the
			 individual claims to have been issued such a number), and, if the individual
			 does not attest to United States citizenship under this paragraph, such
			 identification or authorization number established by the Department of
			 Homeland Security for the alien as the Secretary may specify.;
			 and
				(5)by amending
			 paragraph (3) of subsection (b) to read as follows:
					
						(3)Retention of
				verification form and verification
							(A)In
				generalAfter completion of such form in accordance with
				paragraphs (1) and (2), the person or entity must—
								(i)retain a paper,
				microfiche, microfilm, or electronic version of the form and make it available
				for inspection by officers of the Department of Homeland Security, the Special
				Counsel for Immigration-Related Unfair Employment Practices, or the Department
				of Labor during a period beginning on the date of the hiring, recruiting, or
				referral of the individual or the date of the completion of verification of a
				previously hired individual and ending—
									(I)in the case of the
				recruiting or referral of an individual, three years after the date of the
				recruiting or referral;
									(II)in the case of
				the hiring of an individual, the later of—
										(aa)three years after
				the date of such hiring; or
										(bb)one
				year after the date the individual’s employment is terminated; and
										(III)in the case of the
				verification of a previously hired individual, the later of—
										(aa)three years after
				the date of the completion of verification; or
										(bb)one
				year after the date the individual’s employment is terminated;
										(ii)make an inquiry,
				as provided in paragraph (7), using the verification system to seek
				verification of the identity and employment eligibility of an individual, by
				not later than the end of 3 working days (as specified by the Secretary of
				Homeland Security) after the date of the hiring or in the case of previously
				hired individuals, the date specified in paragraph (8)(B), or before the
				recruiting or referring commences; and
								(iii)may not commence
				recruitment or referral of the individual until the person or entity receives
				verification under subparagraph (B)(i) or (B)(iii).
								(B)Verification
								(i)Verification
				receivedIf the person or other entity receives an appropriate
				verification of an individual’s identity and work eligibility under the
				verification system within the time period specified, the person or entity
				shall record on the form an appropriate code that is provided under the system
				and that indicates a final verification of such identity and work eligibility
				of the individual.
								(ii)Tentative
				nonverification receivedIf the person or other entity receives a
				tentative nonverification of an individual’s identity or work eligibility under
				the verification system within the time period specified, the person or entity
				shall so inform the individual for whom the verification is sought. If the
				individual does not contest the nonverification within the time period
				specified, the nonverification shall be considered final. The person or entity
				shall then record on the form an appropriate code which has been provided under
				the system to indicate a tentative nonverification. If the individual does
				contest the nonverification, the individual shall utilize the process for
				secondary verification provided under paragraph (7). The nonverification will
				remain tentative until a final verification or nonverification is provided by
				the verification system within the time period specified. In no case shall an
				employer terminate employment of an individual because of a failure of the
				individual to have identity and work eligibility confirmed under this section
				until a nonverification becomes final. Nothing in this clause shall apply to a
				termination of employment for any reason other than because of such a
				failure.
								(iii)Final
				verification or nonverification receivedIf a final verification
				or nonverification is provided by the verification system regarding an
				individual, the person or entity shall record on the form an appropriate code
				that is provided under the system and that indicates a verification or
				nonverification of identity and work eligibility of the individual.
								(iv)Extension of
				timeIf the person or other entity in good faith attempts to make
				an inquiry during the time period specified and the verification system has
				registered that not all inquiries were received during such time, the person or
				entity may make an inquiry in the first subsequent working day in which the
				verification system registers that it has received all inquiries. If the
				verification system cannot receive inquiries at all times during a day, the
				person or entity merely has to assert that the entity attempted to make the
				inquiry on that day for the previous sentence to apply to such an inquiry, and
				does not have to provide any additional proof concerning such inquiry.
								(v)Consequences of
				nonverification
									(I)Termination or
				notification of continued employmentIf the person or other
				entity has received a final nonverification regarding an individual, the person
				or entity may terminate employment of the individual (or decline to recruit or
				refer the individual). If the person or entity does not terminate employment of
				the individual or proceeds to recruit or refer the individual, the person or
				entity shall notify the Secretary of Homeland Security of such fact through the
				verification system or in such other manner as the Secretary may
				specify.
									(II)Failure to
				notifyIf the person or entity fails to provide notice with
				respect to an individual as required under subclause (I), the failure is deemed
				to constitute a violation of subsection (a)(1)(A) with respect to that
				individual.
									(vi)Continued
				employment after final nonverificationIf the person or other
				entity continues to employ (or to recruit or refer) an individual after
				receiving final nonverification, a rebuttable presumption is created that the
				person or entity has violated subsection
				(a)(1)(A).
								.
				(c)Expansion of
			 employment eligibility verification system to previously hired individuals and
			 recruiting and referring
				(1)Application to
			 recruiting and referringSuch section is further amended—
					(A)in subsection
			 (a)(1)(A), by striking for a fee;
					(B)in subsection
			 (a)(1), by amending subparagraph (B) to read as follows:
						
							(B)to hire, continue
				to employ, or to recruit or refer for employment in the United States an
				individual without complying with the requirements of subsection
				(b).
							;
					(C)in subsection
			 (a)(2) by striking after hiring an alien for employment in accordance
			 with paragraph (1), and inserting after complying with paragraph
			 (1),; and
					(D)in subsection
			 (a)(3)(A), as amended by subsection (b)(1), by striking hiring,
			 and inserting hiring, employing, each place it appears.
					(2)Employment
			 eligibility verification for previously hired
			 individualsSubsection (b) of such section, as amended by
			 subsection (a)(1), is amended by adding at the end the following new
			 paragraph:
					
						(8)Use of
				employment eligibility verification system for previously hired
				individuals
							(A)On a voluntary
				basisBeginning on the date that is 2 years after the date of the
				enactment of this paragraph and until the date specified in subparagraph
				(B)(iii), a person or entity may make an inquiry, as provided in paragraph (7),
				using the verification system to seek verification of the identity and
				employment eligibility of any individual employed by the person or entity, as
				long as it is done on a nondiscriminatory basis.
							(B)On a mandatory
				basis
								(i)In
				generalA person or entity described in clause (ii) must make an
				inquiry as provided in paragraph (7), using the verification system to seek
				verification of the identity and employment eligibility of all individuals
				employed by the person or entity who have not been previously subject to an
				inquiry by the person or entity by the date three years after the date of the
				enactment of this paragraph.
								(ii)Person or entity
				describedA person or entity is described in this clause if it is
				a Federal, State, or local governmental body (including the Armed Forces of the
				United States), or if it employs individuals working in a location that is a
				Federal, State, or local government building, a military base, a nuclear energy
				site, a weapon site, an airport, or that contains critical infrastructure (as
				defined in section 1016(e) of the Critical Infrastructure Protection Act of
				2001 (42 U.S.C. 5195c(e))), but only to the extent of such individuals.
								(iii)Other
				entitiesAll persons and entities other than those described in
				clause (ii) must make an inquiry, as provided in paragraph (7), using the
				verification system to seek verification of the identity and employment
				eligibility of all individuals employed by the person or entity who have not
				been previously subject to an inquiry by the person or entity by the date six
				years after the date of the enactment of this
				paragraph.
								.
				4.Expedited
			 removal
			(a)In
			 generalSection
			 235(b)(1)(A)(iii) of the Immigration and Nationality Act (8 U.S.C.
			 1225(b)(1)(A)(iii)) is amended—
				(1)in subclause (I), by striking
			 Attorney General and inserting Secretary of Homeland
			 Security each place it appears; and
				(2)by adding at the end the following new
			 subclause:
					
						(III)ExceptionNotwithstanding subclauses (I) and (II),
				the Secretary of Homeland Security shall apply clauses (i) and (ii) of this
				subparagraph to any alien (other than an alien described in subparagraph (F))
				who is not a national of a country contiguous to the United States, who has not
				been admitted or paroled into the United States, and who is apprehended within
				100 miles of a port or an international land border of the United States and
				within 14 days of
				entry.
						.
				(b)ExceptionsSection 235(b)(1)(F) of the Immigration and
			 Nationality Act (8 U.S.C. 1225(b)(1)(F)) is amended by striking who
			 arrives by aircraft at a port of entry and inserting , and who
			 arrives by aircraft at a port of entry or who is present in the United States
			 and arrived in any manner at or between a port of entry.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on the date of the enactment of this Act and
			 shall apply to all aliens apprehended on or after such date.
			5.Nonimmigrant
			 seasonal agricultural program
			(a)Providing new
			 W nonimmigrant classification for seasonal agricultural
			 workersSection 101(a)(15) of
			 the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended—
				(1)by
			 striking out “or” at the end of subparagraph (U);
				(2)by striking the
			 period at the end of subparagraph (V) and inserting ; or;
			 and
				(3)by
			 adding at the end the following new subparagraph:
					
						(W)an alien having a residence in a foreign
				country which the alien has no intention of abandoning who is coming to the
				United States for a period of not longer than 10 consecutive months to perform
				services or labor in agricultural employment (as defined to mean any service or
				activity that is considered to be agricultural under section 3(f) of the Fair
				Labor Standards Act of 1938 (29 U.S.C. 203(f), or agricultural labor under
				section 3121(g) of the Internal Revenue Code of 1986 (26 U.S.C.
				3121(g)).
						.
				(b) Establishment
			 of nonimmigrant seasonal agricultural worker program
				(1)In
			 generalChapter 2 of title II of such Act is amended by adding at
			 the end the following new section:
					
						220.Nonimmigrant seasonal agricultural worker
		  program(a)Establishment of
				program
								(1)In
				generalThe Secretary of
				Agriculture, in consultation with the Secretary of Labor, shall by regulation
				establish a program (in this section referred to as the program)
				for the admission into the United States of nonimmigrants described in section
				101(a)(15)(W) (in this section referred to as a seasonal agricultural
				worker).
								(2)Components of
				programThe program shall
				include the imposition of monthly and annual numerical limitations, established
				under subsection (c), on the issuance of nonimmigrant visas for seasonal
				agricultural worker by agricultural employment region. These visas shall be
				made available subject to such limitations to such workers in accordance with
				the preference system established under subsection (d).
								(3)Freedom to be
				employed within agricultural employment regionsExcept as provided under subsection (e),
				such a nonimmigrant visa shall not limit the geographical area (other than by
				regions established under paragraph (4)) within which an alien may be employed
				or limit the type of agricultural employment, within the production of
				agricultural commodities, the alien may perform.
								(4)Designation of
				agricultural employment regionsFor purposes of administering the program,
				the Secretary of Agriculture shall designate not more than 10 agricultural
				employment regions within the United States.
								(b)Application for
				workers
								(1)In
				generalEach person who
				employs individuals to perform agricultural employment (including an
				association of such persons and a person who contracts for the performance of
				seasonal agricultural work) in the production of agricultural commodities may
				submit to the Secretary of Agriculture, at such time and in such manner as the
				Secretary specifies, an application for seasonal agricultural workers.
								(2)Information
				requiredThe application must
				specify, for each month concerned and for the agricultural employment region in
				which the person is located—
									(A)the total number and qualifications of
				seasonal agricultural workers required in the production of agricultural
				commodities in each month; and
									(B)the type of agricultural work required to
				be performed by these workers.
									(3)Optional
				information on aliens preferredThe person may also include a statement
				indicating a preference as to country of nationality of aliens (or names of
				particular aliens) desired to perform labor in any such month.
								(c)Determination of
				quota by agricultural region and month
								(1)In
				generalBased upon such
				applications, taking into consideration the historical employment needs of
				agricultural employers and the availability of domestic agricultural labor, and
				after consultation with the Secretary of Labor, the Secretary of Agriculture
				shall establish a numerical limitation, by month and by agricultural employment
				region, on the issuance of nonimmigrant visas to seasonal agricultural
				workers.
								(2)Application for
				an increase where extraordinary and unusual circumstances
									(A)In
				generalIf an agricultural
				employer (or association or representative thereof) establishes that
				extraordinary and unusual circumstances have resulted in a significant
				change—
										(i)in the employer’s need for seasonal
				agricultural workers specified in the application; or
										(ii)in the availability of domestic workers who
				are able, willing, and qualified to perform seasonal agricultural
				employment,
										the
				employer may apply to the Secretary of Agriculture (in such form and manner as
				the Secretary shall provide) for an increase in the numerical limitations
				otherwise established under paragraph (1) to accommodate such emergency
				need..(B)Timely
				determination on applicationThe Secretary of Agriculture shall make a
				determination on an application under subparagraph (A) within 72 hours of the
				date the application is completed.
									(C)Increase in
				quotaTo the extent the
				application is approved, the Secretary of Agriculture shall provide for an
				appropriate increase in the appropriate numerical limitation.
									(d)Allocation of
				visas
								(1)Preference
				systemSeasonal agricultural workers who are subject to the
				numerical limitations specified in subsection (c) shall be allotted
				nonimmigrant visas as follows:
									(A)Identified
				workersVisas shall first be made available to qualified seasonal
				agricultural workers specifically identified in petitions submitted under
				subsection (b)(3).
									(B)Previously
				employed workersVisas shall next be made available to qualified
				seasonal agricultural workers who have previously been employed in seasonal
				agricultural employment in the United States, providing priority in
				consideration among such workers in the order of the length of time in which
				they were so employed.
									(C)Order in which
				appliedThe remaining visas shall be made available to other
				qualified seasonal agricultural workers strictly in the chronological order in
				which they qualify. Waiting lists of applicants shall be maintained in
				accordance with regulations prescribed by the Secretary of State.
									(2)Treatment of
				spouse and childrenA spouse or child of such a worker is not
				entitled to a visa or such status by virtue of such relationship, but may be
				provided the same status as such a worker if the spouse or child also is a
				qualified seasonal agricultural worker to perform seasonal agricultural
				employment.
								(e)Standards for
				approval of applications
								(1)In
				generalThe Secretary of Agriculture shall approve an application
				submitted under subsection (b)(1) authorizing a person to employ a seasonal
				agricultural worker if—
									(A)the person is a
				producer, and the worker is to be employed in seasonal agricultural
				work;
									(B)the application
				complies with the provisions of such subsection and the application sets forth
				the need for such workers;
									(C)the person has not
				employed or petitioned for a nonimmigrant described in section
				101(a)(15)(H)(ii)(a) at the time when an application on behalf of the person is
				pending or approved under this subsection, or during any previous period during
				which the employer had an application approved under this section; and
									(D)the person is not
				disqualified under subsection (f).
									(2)Review of
				certain denialsExcept as provided under subsection (f), a person
				who is determined not to be eligible under paragraph (1) (other than because of
				subparagraph (D) thereof) is entitled to an expedited review of the
				determination by the Secretary of Agriculture.
								(3)Civil penalties
				for unlawful employment of seasonal agricultural workers
									(A)In
				generalIt is unlawful for a person or other entity to hire, or
				recruit or refer, for employment in the United States a seasonal agricultural
				worker unless the person or entity has an application approved under paragraph
				(1) with respect to the hiring of the worker.
									(B)Civil
				penaltyA person or entity that violates subparagraph (A) shall
				be subject to an order described in section 274A(e)(4). including the
				imposition of a civil money penalty, in the same manner as such section applies
				to a violation described in section 274A(a)(2).
									(f)Obligations
				under programAny person whose application to employ a seasonal
				agricultural worker has been approved shall provide as follows:
								(1)No displacement
				of United States workersThe employer did not displace and will
				not displace a United States worker employed by the employer during the period
				of employment and for a period of 30 days preceding the period of employment in
				the occupation at the place of employment for which the employer seeks to
				employ nonimmigrant agricultural workers.
								(2)Offers to United
				States workersThe employer shall offer the job to any eligible
				United States worker who applies and is equally or better qualified for the job
				for which the nonimmigrant is, or the nonimmigrants are sought, and will be
				available at the time and place of need.
								(3)Use of housing
				allowanceAn employer shall offer to provide housing at no cost
				to all workers for which the employer has applied under the program and to all
				other workers in the same occupation at the place of employment, whose place of
				residence is beyond normal commuting distance. The employer may comply with
				this requirement respecting the furnishing of housing for such employee by
				providing a reasonable housing allowance instead of offering housing. Upon the
				request of a worker seeking assistance in locating housing, the employer shall
				make a good faith effort to assist the worker in identifying and locating
				housing in the area of intended employment. An employer who offers a housing
				allowance to a worker, or assists a worker in locating housing which the worker
				occupies, pursuant to this clause shall not be deemed a housing provider under
				section 203 of the Migrant and Seasonal Agricultural worker Protection Act (29
				U.S.C. 1823) solely by providing such housing allowance. No housing allowance
				may be used for housing which is owned or controlled by the employer.
								(4)Workers’
				compensationThe person shall provide (if the employment is not
				covered by State workers’ compensation law), at no cost to the worker,
				insurance covering injury and disease arising out of and in the course of the
				workers employment which will provide benefits at least equal to those provided
				under the State workers’ compensation law for comparable employment.
								(5)Labor
				disputeThe person shall not employ a seasonal agricultural
				worker for a specific job opportunity for which the employer is requesting a
				seasonal agricultural worker because the former occupant of the job is on
				strike or being locked out in the course of a labor dispute.
								(6)Not use for
				nonagricultural servicesThe person shall not employ a seasonal
				agricultural worker for services other than seasonal agricultural
				services.
								(7)Disqualification
				for violationsIf the Secretary of Agriculture determines, after
				opportunity for a hearing, that an employer has participated under the program
				and has violated a provision of paragraph (1) or any other provision of this
				Act, the employer shall be disqualified from future participation in the
				program for a period of not longer than three years.
								(g)Entry of
				workers
								(1)In
				generalAn alien may not be admitted to the United States as a
				seasonal agricultural worker during the five-year period beginning on the most
				recent date (if any) on which the alien violated a term or condition of a
				previous admission as such a worker or who enters the United States unlawfully
				after the date the program first takes effect.
								(2)MonitoringThe Secretary of Agriculture, in
				consultation with the Secretary of Labor, shall monitor terms and conditions
				under which seasonal agricultural workers (and domestic workers employed by the
				same employers) are employed in the United States.
								(h)Trust fund for
				program
								(1)EstablishmentThe
				Secretary of Agriculture shall establish by regulation a trust fund the purpose
				of which is to provide funds for the administration and enforcement of the
				program and to provide a monetary incentive for seasonal agricultural workers
				to return to their country of origin upon expiration of their visas under the
				program. The Secretary of Agriculture in consultation with the Secretary of the
				Treasury shall promulgate such other regulations as may be necessary to carry
				out this subsection.
								(2)Payment of fica
				and futa amounts into trust fundIn the case of employment of a
				seasonal agricultural worker—
									(A)the employer shall
				provide for payment into the trust fund established under this subsection of
				the sum of—
										(i)an
				amount equivalent to the amount of excise taxes which the employer would pay
				under the Federal Insurance Contributions Act with respect to such employment
				if it were considered employment for the purpose of such Act; and
										(ii)an amount
				equivalent to (and in lieu of) the amount of excise taxes which the employer
				would otherwise pay under the Federal Unemployment Tax Act with respect to such
				employment; and
										(B)there shall be
				deducted from the wages of the worker and paid into such trust fund an amount
				equivalent to the amount of excise taxes that the employee would pay under the
				Federal Insurance Contributions Act with respect to such employment if it were
				considered employment for the purposes of such Act.
									(3)Expenditures from
				trust fund
									(A)Use of employer
				contributions for administrationAmounts described in paragraph
				(2)(A) paid into the trust fund shall be used for the purpose of administering
				and enforcing the program.
									(B)Repayment of
				employee contributions upon return to country of originAmounts
				described in paragraph (2)(B) paid into the trust fund with respect to a
				seasonal agricultural worker shall, upon application by the worker at the
				United States consulate nearest the worker’s residence in the country of
				origin, be paid to the worker if the worker demonstrates the compliance of the
				worker with the terms and conditions of the program.
									(i)Semiannual
				reports to CongressThe Secretary of Agriculture in consultation
				with the Secretary of Labor, shall report to Congress semiannually regarding
				the program. Each such report shall include a statement of the number of
				nonimmigrant visas issued under the program, an evaluation of the effectiveness
				of the program, a description of any problems related to the enforcement of the
				program, and any recommendations for legislation relating to the
				program.
							(j)Miscellaneous
				provisions
								(1)Disqualification
				of seasonal agricultural workers from financial assistanceAn
				alien admitted as a seasonal agricultural worker is not eligible for any
				program of financial assistance under Federal law (whether through grant, loan,
				guarantee, or otherwise) on the basis of financial need, as such programs are
				identified by the Secretary of Agriculture in consultation with other
				appropriate heads of the various departments and agencies of Government.
								(2)Expansion of
				consulatesThe Secretary of State is authorized to take such
				steps as may be necessary in order to expand and establish consulates in
				foreign countries in which aliens are likely to apply to become seasonal
				agricultural workers under the program.
								(3)PreemptionThe
				provisions of this section preempt any State or local law on the same
				subject.
								.
				(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 219 the following new item:
					
						
							Sec. 220. Nonimmigrant seasonal
				agricultural
				program.
						
						.
				(c)Sense of
			 Congress concerning bilateral advisory commissionsIt is the
			 sense of Congress that the President should negotiate with representatives of
			 the governments of labor source countries to establish bilateral advisory
			 commissions in order to consult with and advise the Secretary of Agriculture
			 and the Secretary of State regarding—
				(1)the regulations to
			 be promulgated;
				(2)the monthly and
			 annual numerical limitations to be established
				(3)the entry, and
			 preference, and visa issuance systems to be established; and
				(4)problems arising
			 under the program established;
				under
			 section 220 of the Immigration and Nationality Act, as added by subsection
			 (a).(d)Immigration
			 amendments prohibiting adjustment of status of seasonal agricultural
			 workers
				(1)The first sentence
			 of section 204(a)(1)(F) of the Immigration and Nationality Act (8 U.S.C.
			 1154(a)(1)(F)) is amended by inserting before the period the following:
			 , except that no petition for a preference immigrant under section
			 203(b) may be filed respecting an alien who is a nonimmigrant described in
			 section 101(a)(15)(W).
				(2)Section
			 237(a)(1)(C) of such Act (8 U.S.C. 1227(a)(1)(C)) is amended by adding at the
			 end the following new clause:
					
						(iii)Seasonal
				agricultural workersAn alien who is admitted as a nonimmigrant
				under section 101(a)(15)(W) who fails to be continuously employed or actively
				seeking employment in agricultural labor or services in accordance with the
				usual customary employment patterns and practices is
				deportable.
						.
				(3)Prohibition of
			 adjustment or change of status
					(A)Immigrant
			 statusSection 245(b)(5) of such Act (8 U.S.C. 1255(b)(5)) is
			 amended by inserting or section 101(a)(15)(W) after
			 section 101(a)(15)(S).
					(B)Nonimmigrant
			 statusSection 248(1) of such Act (8 U.S.C. 1258(1)) is amended
			 by striking or (S) and inserting (S), or
			 (W).
					(4)Prohibition of
			 counting of period of time as a seasonal agricultural worker for purposes of
			 cancellation of removalSection 240A(d) of such Act (8 U.S.C.
			 1229b(d)) is amended by adding at the end the following new paragraph:
					
						(4)Treatment of
				seasonal agricultural workersNo period of time in which an alien
				is residing or present in the United States as a seasonal agricultural worker
				under section 101(a)(15)(W) shall be taken into account for purposes of this
				section.
						.
				6.Lawful status for
			 certain long-term resident aliens
			(a)In
			 generalChapter 5 of title II of the Immigration and Nationality
			 Act is amended by inserting after section 245A the following new
			 section:
				
					245B. Lawful status for certain long-term resident
		  aliens(a)Lawful
				statusThe Secretary of Homeland Security shall adjust the status
				of an alien to that of an alien lawfully admitted to the United States if the
				alien meets the following requirements:
							(1)Timely
				application
								(A)During
				application periodExcept as provided in subparagraph (B), the
				alien must apply for such adjustment during the 12-month period beginning on a
				date (not later than 180 days after the date of enactment of this section)
				designated by the Secretary.
								(B)Application
				within 30 days of notice to appearAn alien who, at any time
				during the first 11 months of the 12-month period described in subparagraph
				(A), is the subject of a notice to appear issued under section 239, must make
				application under this section not later than the end of the 30-day period
				beginning either on the first day of such 12-month period or on the date of the
				issuance of such notice, whichever day is later.
								(C)Information
				included in applicationEach application under this subsection
				shall contain such information as the Secretary of Homeland Security may
				require.
								(2)Continuous
				unlawful residence since January 1, 2002
								(A)In
				generalThe alien must establish that the alien entered the
				United States before January 1, 2002, and that he has resided continuously in
				the United States in an unlawful status since such date and through the date
				the application is filed under this subsection.
								(B)NonimmigrantsIn
				the case of an alien who entered the United States as a nonimmigrant before
				January 1, 2002, the alien must establish that the alien's period of authorized
				stay as a nonimmigrant expired before such date through the passage of time or
				the alien's unlawful status was known to the Government as of such date.
								(C)Exchange
				visitorsIf the alien was at any time a nonimmigrant exchange
				alien (as defined in section 101(a)(15)(J)), the alien must establish that the
				alien was not subject to the two-year foreign residence requirement of section
				212(e) or has fulfilled that requirement or received a waiver thereof.
								(3)Continuous
				physical presence since enactment
								(A)In
				generalThe alien must establish that the alien has been
				continuously physically present in the United States since the date of the
				enactment of this section.
								(B)Treatment of
				brief, casual, and innocent absencesAn alien shall not be
				considered to have failed to maintained continuous physical presence in the
				United States for purposes of subparagraph (A) by virtue of brief, casual, and
				innocent absences from the United States.
								(C)AdmissionsNothing
				in this section shall be construed as authorizing an alien to apply for
				admission to, or to be admitted to, the United States in order to apply for
				adjustment of status under this subsection.
								(4)Admissible as
				immigrantThe alien must establish that the alien—
								(A)is admissible to
				the United States as an immigrant, except as otherwise provided under
				subsection (d),
								(B)has not been
				convicted of any felony or of two or more misdemeanors committed in the United
				States, and
								(C)has not assisted
				in the persecution of any person or persons on account of race, religion,
				nationality, membership in a particular social group, or political
				opinion.
								(5)Basic
				citizenship skills
								(A)In
				generalThe alien must demonstrate that the alien either—
									(i)meets the
				requirements of section 312(a) (relating to minimal understanding of ordinary
				English and a knowledge and understanding of the history and government of the
				United States), or
									(ii)is satisfactorily
				pursuing a course of study (recognized by the Secretary of Homeland Security)
				to achieve such an understanding of English and such a knowledge and
				understanding of the history and government of the United States.
									(B)Exception for
				elderly or developmentally disabled individualsThe Secretary of
				Homeland Security may, in his discretion, waive all or part of the requirements
				of subparagraph (A) in the case of an alien who is 65 years of age or older or
				who is developmentally disabled.
								(6)Payment of
				fineThe alien must pay to the Secretary of Homeland Security a
				fine in the amount of $1,000.
							(b)Nature of Lawful
				Status
							(1)Not lawful
				permanent resident status and ineligible to adjust under section 245, but
				eligible to see LPR status otherwiseAn alien provided lawful
				status under subsection (a)—
								(A)shall not be
				considered to be an alien lawfully admitted for permanent residence;
								(B)is not eligible to adjust status under
				section 245; and
								(C)may seek to obtain
				lawful permanent resident status under other provisions of law, such as by
				qualifying for an immigrant visa through a consular office abroad under the
				regular immigration process.
								(2)Termination of
				lawful statusThe Secretary of Homeland Security shall provide
				for termination of lawful status granted an alien under subsection (a)—
								(A)if it appears to
				the Secretary of Homeland Security that the alien was in fact not eligible for
				such status;
								(B)if the alien
				commits an act that (i) makes the alien inadmissible to the United States as an
				immigrant, except as otherwise provided under subsection (d)(2), or (ii) is
				convicted of any felony or two or more misdemeanors committed in the United
				States; or
								(C)if and when such
				alien obtains lawful permanent resident status under law.
								(3)Authorized travel
				and employment during lawful statusDuring the period an alien is
				in lawful status granted under subsection (a)—
								(A)Authorization of
				travel abroadThe Secretary of Homeland Security shall, in
				accordance with regulations, permit the alien to return to the United States
				after such brief and casual trips abroad as reflect an intention on the part of
				the alien not to relinquish lawful status and after brief temporary trips
				abroad occasioned by a family obligation involving an occurrence such as the
				illness or death of a close relative or other family need.
								(B)Authorization of
				employmentThe Secretary of Homeland Security shall grant the
				alien authorization to engage in employment in the United States and provide to
				that alien an employment authorized endorsement or other
				appropriate work permit.
								(4)No derivative
				treatment of relativesA spouse, child, or other relative of an
				alien who obtains lawful status under subsection (a) is not entitled to such
				status by virtue of such relationship, but may be provided the same status as
				such an alien if the spouse, child, or other relative also qualifies under such
				subsection for such lawful status.
							(c)Applications for
				Adjustment to Lawful Status
							(1)To whom may be
				madeThe Secretary of Homeland Security shall provide that
				applications for adjustment of status under subsection (a) shall be filed with
				the Secretary.
							(2)Confidentiality
				of information
								(A)In
				generalExcept as provided in this paragraph, neither the
				Secretary of Homeland Security, nor any other official or employee of the
				Department of Justice, or bureau or agency thereof, may—
									(i)use the
				information furnished by the applicant pursuant to an application filed under
				this section for any purpose other than to make a determination on the
				application or for enforcement of paragraph (3);
									(ii)make any
				publication whereby the information furnished by any particular applicant can
				be identified; or
									(iii)permit anyone
				other than the sworn officers and employees of the Department or bureau or
				agency or, with respect to applications filed with a designated entity, that
				designated entity, to examine individual applications.
									(B)Required
				disclosuresThe Secretary of Homeland Security shall provide the
				information furnished under this section, and any other information derived
				from such furnished information, to a duly recognized law enforcement entity in
				connection with a criminal investigation or prosecution, when such information
				is requested in writing by such entity, or to an official coroner for purposes
				of affirmatively identifying a deceased individual (whether or not such
				individual is deceased as a result of a crime).
								(C)Authorized
				disclosuresThe Secretary of Homeland Security may provide, in
				the Secretary of Homeland Security's discretion, for the furnishing of
				information furnished under this section in the same manner and circumstances
				as census information may be disclosed by the Secretary of Commerce under
				section 8 of title 13, United States Code.
								(D)Construction
									(i)In
				generalNothing in this paragraph shall be construed to limit the
				use, or release, for immigration enforcement purposes or law enforcement
				purposes of information contained in files or records of the Department of
				Homeland Security pertaining to an application filed under this section, other
				than information furnished by an applicant pursuant to the application, or any
				other information derived from the application, that is not available from any
				other source.
									(ii)Criminal
				convictionsInformation concerning whether the applicant has at
				any time been convicted of a crime may be used or released for immigration
				enforcement or law enforcement purposes.
									(E)CrimeWhoever
				knowingly uses, publishes, or permits information to be examined in violation
				of this paragraph shall be fined not more than $10,000.
								(3)Penalties for
				false statements in applicationsWhoever files an application for
				adjustment of status under this section and knowingly and willfully falsifies,
				misrepresents, conceals, or covers up a material fact or makes any false,
				fictitious, or fraudulent statements or representations, or makes or uses any
				false writing or document knowing the same to contain any false, fictitious, or
				fraudulent statement or entry, shall be ineligible for adjustment of status
				under this section and shall be fined in accordance with title 18, United
				States Code, or imprisoned not more than five years, or both.
							(4)Application
				fees
								(A)Fee
				scheduleThe Secretary of Homeland Security shall provide for a
				schedule of fees to be charged for the filing of applications for adjustment
				under subsection (a).
								(B)Use of
				feesThe Secretary of Homeland Security shall deposit payments
				received under this paragraph in a separate account and amounts in such account
				shall be available, without fiscal year limitation, to cover administrative and
				other expenses incurred in connection with the review of applications filed
				under this section.
								(d)Waiver of
				Certain Grounds for ExclusionIn the determination of an alien's
				admissibility under subsection (a)(4)(A), the provisions of paragraphs (5),
				(6)(A), and (7)(A) of section 212(a) shall not apply.
						(e)Temporary Stay
				of Deportation and Work Authorization for Certain Applicants
							(1)Before
				application periodThe Secretary of Homeland Security shall
				provide that in the case of an alien who is apprehended before the beginning of
				the application period described in subsection (a)(1)(A) and who can establish
				a prima facie case of eligibility to have his status adjusted under subsection
				(a) (but for the fact that he may not apply for such adjustment until the
				beginning of such period), until the alien has had the opportunity during the
				first 30 days of the application period to complete the filing of an
				application for adjustment, the alien—
								(A)may not be
				deported, and
								(B)shall be granted
				authorization to engage in employment in the United States and be provided an
				employment authorized endorsement or other appropriate work
				permit.
								(2)During
				application periodThe Secretary of Homeland Security shall
				provide that in the case of an alien who presents a prima facie application for
				adjustment of status under subsection (a) during the application period, and
				until a final determination on the application has been made in accordance with
				this section, the alien—
								(A)may not be
				deported, and
								(B)shall be granted
				authorization to engage in employment in the United States and be provided an
				employment authorized endorsement or other appropriate work
				permit.
								(f)Administrative
				and Judicial Review
							(1)Administrative
				and judicial reviewThere shall be no administrative or judicial
				review of a determination respecting an application for adjustment of status
				under this section except in accordance with this subsection.
							(2)No review for
				late filingsNo denial of adjustment of status under this section
				based on a late filing of an application for such adjustment may be reviewed by
				a court of the United States or of any State or reviewed in any administrative
				proceeding of the United States Government.
							(3)Administrative
				review
								(A)Single level of
				administrative appellate reviewThe Secretary of Homeland
				Security shall establish an appellate authority to provide for a single level
				of administrative appellate review of a determination described in paragraph
				(1).
								(B)Standard for
				reviewSuch administrative appellate review shall be based solely
				upon the administrative record established at the time of the determination on
				the application and upon such additional or newly discovered evidence as may
				not have been available at the time of the determination.
								(g)Implementation
				of Section
							(1)RegulationsThe
				Secretary of Homeland Security may issue such regulations as may be necessary
				to carry out this section.
							(2)ConsiderationsIn
				prescribing regulations described in paragraph (1)—
								(A)Periods of
				continuous residenceThe Secretary of Homeland Security shall
				specify individual periods, and aggregate periods, of absence from the United
				States which will be considered to break a period of continuous residence in
				the United States and shall take into account absences due merely to brief and
				casual trips abroad.
								(B)Absences caused
				by deportation or advanced paroleThe Secretary of Homeland
				Security shall provide that—
									(i)an
				alien shall not be considered to have resided continuously in the United
				States, if, during any period for which continuous residence is required, the
				alien was outside the United States as a result of a departure under an order
				of deportation, and
									(ii)any period of
				time during which an alien is outside the United States pursuant to the advance
				parole procedures of the Department of Homeland Security shall not be
				considered as part of the period of time during which an alien is outside the
				United States for purposes of this section.
									(C)Waivers of
				certain absencesThe Secretary of Homeland Security may provide
				for a waiver, in the discretion of the Secretary of Homeland Security, of the
				periods specified under subparagraph (A) in the case of an absence from the
				United States due merely to a brief temporary trip abroad required by emergency
				or extenuating circumstances outside the control of the alien.
								(D)Use of certain
				documentationThe Secretary of Homeland Security shall require
				that—
									(i)continuous
				residence and physical presence in the United States must be established
				through documents, together with independent corroboration of the information
				contained in such documents, and
									(ii)the documents
				provided under clause (i) must be employment-related if employment-related
				documents with respect to the alien are available to the applicant.
									(3)Interim final
				regulationsRegulations prescribed under this section may be
				prescribed to take effect on an interim final basis if the Secretary of
				Homeland Security determines that this is necessary in order to implement this
				section in a timely manner.
							(h)Dissemination of
				information on legalization programBeginning not later than the
				date designated by the Secretary of Homeland Security under subsection
				(a)(1)(A), the Secretary of Homeland Security shall broadly disseminate
				information respecting the benefits which aliens may receive under this section
				and the requirements to obtain such
				benefits.
						.
			(b)Conforming
			 amendments
				(1)Section 245(c) of
			 such Act (8 U.S.C. 1255(c)) is amended by striking or before
			 (8) and by inserting before the period at the end the following:
			 or (9) any alien who has lawful status under section
			 245B.
				(2)The table of
			 contents of such Act is amended by inserting after the item relating to section
			 245A the following new item:
					
						
							Sec. 245B. Lawful status for certain
				long-term
				residents.
						
						.
				
